Mr. Justice Cheves
delivered the opinion of the Court.,
It has been long the established practice of this Court not to require the adduction of the intermediate executions. In cases of personal estate, the execution unde* which the sale is made, is enough. In cases of real estate, the juc^nent must be superadded. The purchaser is not required to look into the regularity of the proceedings. The seal of the Court is evidence enough for him. Nor can objections of this nature be made by third persons, if the procedings were clearly irregular. Jackson vs. Bartlet, 8 John. Rep. 361.
Martin Simons, for the motion.
Grimke, contra.
1 am therefore of opinion, the non-suit she ’«Id be set ' iside. ~ — _
All the Judges concurred.